Prudential Annuities Life Assurance Corporation A Prudential Financial Company One Corporate Drive Shelton, Connecticut 06484 Telephone: 1-888-PRU-2888 Writer’s Direct Dial (203) 402-1382 May 3, 2012 VIA EDGAR SUBMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Definitive Prospectuses Supplement Filings Pursuant to Rule 497(j) Investment Company Act No. 811-05438 333-96577 333-71672 333-71654 333-150220 333-71834 333-152411 333-08853 Dear Sir/Madam: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. With respect to the Prospectuses and Statements of Additional Information ("SAIs") included in the above-referenced Registration Statements,the form of Prospectuses and SAIs that would have been filed under paragraph (c) of Rule 497 under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statements or amendments and 2. The text of the most recent post-effective amendments has been filed with the Commission electronically. Sincerely, /s/Lynn K. Stone Lynn K. Stone
